DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 17, 2020 has been entered. Claims 1-2, 6-12, 14-18 and 20-21 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 6-12, 14-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation less than 1ml, and the claim also recites less than 0.75 ml, 0.5 ml, 0.3 ml or 0.1 ml. which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2, 6-12, 14-18 and 20-21 are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Benammar et al. (US 2016/0271304 A1) (hereinafter – Benammar) in view of Luxon et al. (US 2016/0310711 A1) (hereinafter – Luxon).

Regarding claim 1, Benammar discloses A urine weighing apparatus comprising (Abstract, the body fluid can be urine)
support means configured to support a urine collection vessel (As shown in FIG. 1),
a transducer for converting the weight of the vessel into an electrical signal (Para. [0026], “Signals from weight sensing device 32 and airflow sensing device 34 are communicated to processor device 40.”),
and a processor for processing the electrical signal to continuously calculate the weight of the vessel, and thereby calculate the weight of urine therein and allow the urine output rate to be determined (Para. [0026], “Signals from weight sensing device 32 and airflow sensing device 34 are communicated to processor device 40.” And “The signals from weight sensing device 32 are ,
wherein the transducer is a load cell (Para. [0029], “weight sensing device 32 may include a load cell operating in tension.”)
wherein the load cell is an S-type load cell with a minimum of two strain gauges configured to measure both positive and negative changes in force (FIG. 2, Para. [0029], “For example, weight sensing device 32 may include a load cell configured to measure strain or deflection of an S-shaped body having an upper end suspended and secured to a fixed structure 33, such as a bed frame, and having an opposite end to which vessel 12 is suspended and secured. It will be appreciated that other load cells operating in tension, such as a piezoelectric load sensor, may be implemented.” Other load cells can be implemented as beneficial, a person having ordinary skill in the art understands how to implement more load cells. The load cell is also capable of measuring both positive and negative changes in force.),
Benammar fails to disclose wherein the apparatus is capable of detecting a change in voided urine volume of less than 1ml, 0.75 ml, 0.5 ml, 0.3 ml or 0.1 ml.
However, in the same field of endeavor, Luxon teaches wherein the apparatus is capable of detecting a change in voided urine volume of less than 1ml, 0.75 ml, 0.5 ml, 0.3 ml or 0.1 ml (para. [0109], “Transducers 185 provide an indication of the height of the urine, which is converted to volume by multiplying by the known cross-sectional area of the urine collection device.” FIG. 23 and Para. [0129], “With the New System, however, the drainage tube is always completely full (with a much smaller volume than that of the standard tube), which allows the bladder to remain completely empty and measured urine output to accurately match that of true urine production.” Can sense very small volumes. Further, a person having ordinary skill in the art understands transducers, scales, and weight measuring units that accurately measure low weights, and thus low volume.).

Regarding claim 2, Benammar and Luxon teach An apparatus according to claim 1, Benammar further discloses wherein the apparatus is configured to measure the weight of the vessel, and thereby calculate, in real-time, the volume of urine therein (Para. [0026], “Signals from weight sensing device 32 and airflow sensing device 34 are communicated to processor device 40.” And “The signals from weight sensing device 32 are representative of a change in the weight or mass of the contents of vessel 12, or more particularly representative of volume of blood which has drained from body 14 and collected in vessel 12.”).
Regarding claim 6, Benammar and Luxon teach An apparatus according to claim 1, Benammar fails to disclose wherein the apparatus is configured to calculate voided urine volume at a plurality of time points, and then calculate a rate of change of urine volume over the plurality of time points.
However, in the same field of endeavor, Luxon teaches wherein the apparatus is configured to calculate voided urine volume at a plurality of time points, and then calculate a rate of change of urine volume over the plurality of time points (As shown in fig. 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Benammar to include small volumes as taught by Luxon in order to be more accurate (Para. [0129], “With the New System, however, the drainage tube is always completely full (with a much smaller volume than that of the standard tube), 
Regarding claim 7, Benammar and Luxon teach An apparatus according to claim 1, Benammar further discloses wherein the support means is a hook, a latched hook, a clip or cradle which supports the collection vessel (As shown in FIG. 1).
Regarding claim 8, Benammar and Luxon teach An apparatus according to claim 1, Benammar fails to disclose wherein the urine collection vessel is a urine collection bag.
However, in the same field of endeavor, Luxon teaches wherein the urine collection vessel is a urine collection bag (Para. [0073], “urinary receptacle 5”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Benammar to include small volumes as taught by Luxon in order to accurately measure urine output (Para. [0008], “and increase the accuracy with which urine output is measured in an automated way.”).
Regarding claim 14, Benammar and Luxon teach A method of measuring the urine output from a subject, the method comprising attaching the apparatus according to claim 1 to the subject, and measuring the urine output therefrom (See claim 1).
Regarding claim 16, Benammar and Luxon teach A urine detection system comprising the apparatus according to claim 1, Benammar fails to disclose and a urine collection vessel.
However, in the same field of endeavor, Luxon teaches and a urine collection vessel (Para. [0073], “urinary receptacle 5”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Benammar to include urine collection as taught by Luxon in order to accurately measure urine output (Para. [0008], “and increase the accuracy with which urine output is measured in an automated way.”).

Regarding claim 17, Benammar and Luxon teach A system according to claim 16, Benammar fails to disclose wherein the system comprises a delivery means for delivering urine from a subject to the urine collection vessel.
However, in the same field of endeavor, Luxon teaches wherein the system comprises a delivery means for delivering urine from a subject to the urine collection vessel (Para. [0073], “urinary catheter 3”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Benammar to include urine collection as taught by Luxon in order to accurately measure urine output (Para. [0008], “and increase the accuracy with which urine output is measured in an automated way.”).
Regarding claim 18, Benammar and Luxon teach A system according to claim 17, Benammar fails to disclose wherein the delivery means is a catheter.
However, in the same field of endeavor, Luxon teaches wherein the delivery means is a catheter (Para. [0073], “urinary catheter 3”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Benammar to include urine collection as taught by Luxon in order to accurately measure urine output (Para. [0008], “and increase the accuracy with which urine output is measured in an automated way.”).

Claims 9-11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benammar et al. (US 2016/0271304 A1) (hereinafter – Benammar) in view of Luxon et al. (US 2016/0310711 A1) (hereinafter – Luxon) in further view of Gelfand et al. (US 2006/0253064 A1) (hereinafter – Gelfand).

Regarding claim 9, Benammar and Luxon teach An apparatus according to claim 1, Benammar fails to disclose wherein the apparatus comprises an amplifier configured to amplify the electronic analogue signal generated by the transducer.
However, in the same field of endeavor, Gelfand teaches wherein the apparatus comprises an amplifier configured to amplify the electronic analogue signal generated by the transducer (Para. [0114], “The load cell outputs for urine bag 52, FIG. 3 and saline bag 24 ( load cells 408 and 410, FIG. 16) are amplified in differential circuit 412 and a signal is applied to differential analog to digital converter 414.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Benammar to include an amplifier as taught by Gelfand in order to have more accurate measurements (Para. [0026], “It is a further object of this invention to provide such a system and method which is accurate, easy to implement, and simple to operate.”).
Regarding claim 10, Benammar and Luxon teach An apparatus according to claim 1, Benammar fails to disclose wherein the apparatus is configured to process the data to remove unwanted changes and data artefacts due to shock inputs, clinical interventions and/or movement of the apparatus and/or subject.
However, in the same field of endeavor, Gelfand teaches wherein the apparatus is configured to process the data to remove unwanted changes and data artefacts due to shock inputs, clinical interventions and/or movement of the apparatus and/or subject (Para. [0095] – [0101], “The disruption is detected and the infusion rate is set to safe minimum level 310 often referred to as KVO for "keep vein open" in clinical practice.” Able to detect and correct changes and errors.).

Regarding claim 11, Benammar, Luxon and Gelfand teach An apparatus according to claim 10, Benammar fails to disclose wherein the processor is programmed with an algorithm which manages the fluid volume data, including interventions, which abruptly change the vessel's weight.
However, in the same field of endeavor, Gelfand teaches wherein the processor is programmed with an algorithm which manages the fluid volume data, including interventions, which abruptly change the vessel's weight (Para. [0101], “If the disruption is caused by the user changing an infusion fluid bag, infusion flow during the disruption is set to zero.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Benammar to include data processing as taught by Gelfand in order to have more accurate measurements (Para. [0026], “It is a further object of this invention to provide such a system and method which is accurate, easy to implement, and simple to operate.”).
Regarding claim 15, Benammar and Luxon teach A method according to claim 14, Benammar fails to disclose wherein the method comprises processing the data to remove unwanted changes and data artefacts due to shock inputs, clinical interventions and movement of the apparatus and/or subject.
However, in the same field of endeavor, Gelfand teaches wherein the method comprises processing the data to remove unwanted changes and data artefacts due to shock inputs, clinical interventions and movement of the apparatus and/or subject (Para. [0095] – [0101], “The disruption is .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Benammar to include data processing as taught by Gelfand in order to have more accurate measurements (Para. [0026], “It is a further object of this invention to provide such a system and method which is accurate, easy to implement, and simple to operate.”).
Regarding claim 20, Benammar, Luxon and Gelfand teach An apparatus according to claim 11, Benammar fails to disclose wherein the interventions are bag emptying operations and urine sample collections.
However, in the same field of endeavor, Gelfand teaches wherein the interventions are bag emptying operations and urine sample collections (Para. [0101], “If the disruption is caused by the user changing an infusion fluid bag, infusion flow during the disruption is set to zero.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Benammar to include data processing as taught by Gelfand in order to have more accurate measurements (Para. [0026], “It is a further object of this invention to provide such a system and method which is accurate, easy to implement, and simple to operate.”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Benammar et al. (US 2016/0271304 A1) (hereinafter – Benammar) in view of Luxon et al. (US 2016/0310711 A1) (hereinafter – Luxon) in further view of Mantinband et al. (US 2017/0367636 A1) (hereinafter – Mantinband).
Regarding claim 12, Benammar and Luxon teach An apparatus according to claim 1, wherein the apparatus comprises a wireless module for transmission of data to a separate electronic device, computer, server, web page, laptop, tablet or smart phone.

Regarding claim 12, Benammar and Luxon teach An apparatus according to claim 1, Benammar fails to disclose wherein the apparatus comprises a wireless module for transmission of data to a separate electronic device, computer, server, web page, laptop, tablet or smart phone.
However, in the same field of endeavor, Mantinband teaches wherein the apparatus comprises a wireless module for transmission of data to a separate electronic device, computer, server, web page, laptop, tablet or smart phone (Para. [0021]-[0023], “a control unit operatively connected to all other components of the apparatus by means of a wired or wireless communication channel.” See also para. [0045], “a standard computer screen, a graphical user interface, a touch screen, a keyboard, a keypad, a touch pad, a stylus, alarm lights, auditory output, a storage system and media; a remote server, an alarm system, a portable communication device, a medical treatment device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Benammar to include a wireless module as taught by Mantinband In order to allow connectivity to other devices for further analysis of the data (Para. [0070], “Control unit 125 also functions as an output device that is able to transfer data related to the images gathered by the image capture unit via a wired or non-wired communication channel 160 to an external unit such as an image analyzer unit 130 that comprises a processor and software to analyze the images as described below.”).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Benammar et al. (US 2016/0271304 A1) (hereinafter – Benammar) in view of Luxon et al. (US 2016/0310711 A1) (hereinafter – Luxon) in further view of Larson et al. (US 2017/0265781) (hereinafter – Larson).

Regarding claim 21, Benammar and Luxon teach An apparatus according to claim 1, Benammar fails to disclose wherein the apparatus further comprises a power supply, wherein the power supply uses inductive charging.
However, in the same field of endeavor, Larson teaches wherein the apparatus further comprises a power supply, wherein the power supply uses inductive charging (Para. [0101], “A rechargeable sensor can be recharged by connecting with a cable to some other energy source such as a power converter or can be recharged wirelessly through the use of an inductive charger.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Benammar to include a wireless module as taught by Larson in order to save long term costs (Para. [0101], “A non-rechargeable system may have lower cost and be more suitable for one-time disposable use in a hospital or other short-term care environments while a rechargeable sensor may have greater initial cost but may be more economical in a long term-care facility, such as a nursing home.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6-12, 14-18 and 20-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.A.T./Examiner, Art Unit 3791                                                      
	                                                                                                                                                                                                   /DEVIN B HENSON/Primary Examiner, Art Unit 3791